27’8



       OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             AUSTIN




Eonorable ?. t. Sksair
county hld1tor
;rilbari[wCounty
Vernon, Texar




                           nner   a l80a   resld*nt citizen
                      , narried the daughter or Mr.
                                                                  ,~.-
                b0t8 raotr, puoted in iu3.l rr0r your lottsr,   you
request our opinion upon the rollowlng qn*atlont

          What la the relationsblpof f&r.Bysrs and -
     I&. Skinner, either by atrinity oroonsanguinity,
     md would the relation8hlp,it anr prohibit the
     City or Vernon, Trxas, from amplo&g Mr. Skiiifksr
      in any oq7qolty?'
                                                                  279



Zoonorable?. L. L!asaIe,page 2



     Artlole 432, oi the Penal Co30, protldea a8 rollows:

         *SO ofrioer or thla Sate or an7 orrloor or uy
     dietriot, oounty, oity, preolnot,    aohool dlatrlot,
     or other mnlolpal 8ubUtlaloa~orthla State, or-any     -
     orrloer or nembor oi any 3tate dlatrlot,oounty, olty,
     oohooldietriot or other oaunio~palboard, or judip or
     any oourt, oreated by or under authority ot any gea-
     oral or apeolal~law of thfa State, or any mambcr oi
     the Leglalature, ahall appoint, or vote for, or eon-
     fin, the appolntnxent  to any 0rriO6, poaltlonolerk-
     ahip, employment or duty of any person roleted within
     the aroad degree by aifkty or wlthln the third
     degree ot conaanguinltyto the person 80 appointing
     or ao~totlng,  or to any other sestw of any luoh
     board, the Legislature, or oourt of whioh auoh per-
     aoa ao l ppointln6 or voting zmy be a maber, when the
     salary,feea, or oonpenaatlon of auoh appointee la to
     be pda ror, directly   or Indirectly,out 0r or rrm
     pub110 fuada or roe8 or offlceof any kind or ohsrao-
     tar uhataoeter.g

     St la apparent rrotlthe foregoing artiole that the City or
Vernoa oould not employ any one related to a Xeber of the City
Comiaalon within the aeaond degree by afiinlty or within the
third degreeby oonaan&ulnlty.
     Collat4raloonaangahltf 1~ the relotloaahlperiating     be-
tween peraona who doao4nU from t&a aama oopmbo~~anoeator but not
rrom la o hother. Lineal ooaaangulnityla the relationahlp exlat-
irq$betweea peraoaaWhen one la deaoendtd rrom the other. In
ooaiputlngthe d4g464 0r llnral ooasangulnltyexlatinq betueea
two persona 4tery generation in the dlr4ot oourseof r4lstlon-
ahlp m&es a deizreo. The mthod ot oomputlng oollatcral oocsan-
gtinity la to &laooTer the oommonl noeator, to begin 4th hln
and rrokoa downwar& and the drsreeathe two p4raona or the zore
resotr or then la distant rrom the anoeator la the bsgr44 af
kindred aubaiatingbetween than.. Thus, brother8 are related to
eaeh other in th4 flrat degree bsoauae iron the father aaoh one
or them la on4 deBfee. An unole axA n4phew ar4 related to e&oh
other in the aeoond degree beoausa the Mphcu 10 two -468    dla-
tent from the ooimon anaeetor and the ~014 la extend46 to the
maotest de&reo of oollatcral relatlonahlp. Tyler Ta it.R. Con-
pc.nyand Douglaos v. Ov4rton, 1 Tax. Ct. App., page 2B8.
,




    Lionorable1. L. Zaaale, pag4 3


        Degrees of affinity nre oonputed in the same mimer as
    those ot oonaanguInlty, thus r414tIv4a af the 81114stand at
    ths ame degree oi arilnlty to th4 h:Aaba:das t:ey are re-
    lated to the wife by oonaan.&nlty. Kelly t. Neely, 12 .sk.
    657, 56 Am. Deo. 288; 2 C. J. 379; 2 C. f. Seouadum992.
        Tk4 Court of Crknlnal Appeals oi Texas oltea the o&se of
    telly v. I:44ly, aupra, with approval in its opinion in the
    oaae 0r strlngZellouT. Etht4, 61 S. 3. 719 In whloh lt held
    in dr6Ot that by marriaEo thr 3811places hfaaelf in the same
    degree of proplnguity to all the ralstlreaoi his wita eIth4r
    by affinity or oonaangulnity as aho aotually stands tomrd
    them.
        Thla la not the rule In thr najorlty of jurladlctlona
    and la not.the rule ln Texas In air11 o444a. See Sohultze
    t. XaLeary,'ll S. 'iV.
                         924, acd Seabrook, et al t. ?lrst Xatlonal
    sank of ?ort Lavaoa, 171 3. 3. 247. Eow4ver, .ztlole 432, Penal
    Coda, la a orls.inalstatate and 314are constrained to adopt the
    oonatruatlonplaoed u?on it by our Court of Crl~nal Aypetia.
                                                 .
        This department in its OplnIon 30. O-2225 a oopy oi rhloh
    la attaohsd hereto, has adopted the aonatruotion ot.the Court
    oi CrlmlnalAppeals in the Strlngrellowoase, augra, and has
    oterrulsd prerloua oplnlona follorlniltht rule prerclillngin
    01~11 ma48 end In the majority   of other jurlsdiotlona.
         ihder the criterion set forth above, ve rind thnt the OOP-
    xon aEoostor oi ia. Bycra' wire end !ir.SkInner*a wife ran
    either the rather or aother oi.!Sra. 3ypera.  It Is lmmaterl4l
    that sXra.Byera la only th4 hali~alatcrof Xra. Sklnner*a
    rather. Zurthsr, under the IWlO, one common anoeator la Oui-
    rlolent . See our Oplnlon So. O-791 attaahed hereto.    C0lllhg
    dmmmi,    we rind that two degreesaeparata the annoatorcf
    tire.Byora frpm We. %.lnner, hence,‘&a. Byem* is extended
    to the dog44 or relatlonahIp being wst rexot4 troa the COW
    non ancestor, and la related to *tie.Skinner In the moon4
                3yere and '3. Sklnncr, under the rule, are in
    &agree. !.Ir.
    the aam proplnqultp to etch other by aitlnlty as their wlrcia
    are by oonarngulnlty and are henae related in the second 40~64.
    3slng relzteb ln the sooond degree by efflnlty, the prorl-
                                                            i‘.--’‘283. ’



H~Aorable F. i..I:asrir,pa30 4



crlonrof krtlole 432, Penal Code, would 2rohlblt the City
of Vernon trollsnployi~ 'a. ;irbmer a8 long 68 'a. Byorr
is on the City Co~ssloa.




iXGl3P
C'CLOS"JRE3